     Case
      Case1:18-cv-12549-LTS
           1:18-cv-12549-LTS Document
                              Document11-1
                                       15 Filed
                                           Filed03/04/19
                                                 03/04/19 Page
                                                           Page11ofof55




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


BROOKE C. DELENCH
 Plaintiff

       V.                                             CIVIL ACTION NO. 1:18-CV-12549-LTS

KIMBERLY ARCHIE
 Defendant



       MEMORANDUM IN SUPPORT OF PLAINTIFF’S EMERGENCY MOTION
    TO CONDUCT DISCOVERY PRIOR TO THE TIME SPECIFIED IN RULE 26(d)(1)


                      I.      NATURE AND STATUS OF PROCEEDINGS

      Plaintiff Brooke de Lench (“Ms. de Lench”) filed the above-captioned action on

December 12, 2018 claiming that she was defamed by defendant Kimberly Archie (“Ms.

Archie”) in a series of “tweets” on the social media platform, Twitter, in which she falsely

accused Ms. de Lench of using anonymous, so-called “burner” Twitter accounts to harass

families of athletes found after death to have been suffering from chronic traumatic

encephalopathy (“CTE”), a neurological disease linked to repetitive head impacts in sports like

tackle football. According to the Complaint, the anonymous tweets Ms. Archie falsely

attributed to Ms. de Lench specifically targeted Ms. Archie, whose son died in a motorcycle

accident in 2014 and was subsequently diagnosed with CTE.

      The Summons and Complaint were served on Ms. Archie on January 22, 2019. Dkt. 5.

She has until March 4, 2019 to file an Answer or otherwise plead. A Rule 26(f) conference has

not yet been scheduled.




                                               1
     Case
      Case1:18-cv-12549-LTS
           1:18-cv-12549-LTS Document
                              Document11-1
                                       15 Filed
                                           Filed03/04/19
                                                 03/04/19 Page
                                                           Page22ofof55




      For the reasons stated below, Ms. de Lench now moves this Court on an emergency

basis, pursuant to Fed. R. Civ. P. 26(d)(1) and 45, and L.R. 7.1(a)(2) and (c), 26.2(a) and(c),

for an order allowing her to obtain limited non-party discovery from Twitter, Inc. prior to the

time specified in Fed. R. Civ. P. 26(b)(1).

                                      II.     ARGUMENT

       A.      The Court Should Allow Ms. de Lench To Request Account
               Information from Twitter Before It Is Destroyed.

       Although the Federal Rules of Civil Procedure generally prohibit discovery from

occurring before the parties conduct a Rule 26(f) conference, a court may enter an order

allowing early discovery. See Fed. R. Civ. P. 26(d)(1) (“A party may not seek discovery from

any source before the parties have conferred as required by Rule 26(f), except … by court

order.”).

       In determining the reasonableness of such requests, courts in this district consider a

variety of factors including "the purpose for the discovery, the ability of the discovery to

preclude demonstrated irreparable harm, the plaintiff's likelihood of success on the merits, the

burden of discovery on the defendant, and the degree of prematurity." Momenta Pharm., Inc. v.

Teva Pharm. Indus. Ltd., 765 F. Supp. 2d 87, 89 (D. Mass. 2011), quoting McMann v. Doe,

460 F. Supp. 2d 259, 265 (D. Mass. 2006). The requested discovery should be narrowly

tailored to address the immediate issues and asserted irreparable harm. See Fed. R. Civ. P.

26(b)(1).

       The purpose of the limited discovery here is narrowly tailored to obtain records from

Twitter of information sufficient to identify the individual(s) who created, controlled,

maintained, or operated the Twitter accounts which Defendant claims were created, controlled,



                                                2
      Case
       Case1:18-cv-12549-LTS
            1:18-cv-12549-LTS Document
                               Document11-1
                                        15 Filed
                                            Filed03/04/19
                                                  03/04/19 Page
                                                            Page33ofof55




maintained, or operated by Plaintiff from which the alleged harassing tweets were sent, or

accounts which Plaintiff has reason to believe were opened by Defendant, including names,

addresses, email addresses, phone numbers, Internet Protocol (IP addresses), and Media Access

Control (MAC) addresses. Affidavit of Brooke de Lench, ¶2; Exhibit A.

        Given Twitter’s real-time nature, some information (e.g. IP logs) may only be kept for a

very brief period of time. Likewise, once an account has been deactivated, there is a very brief

period in which Twitter may be able to access account information. Id., ¶3; Exhibit B. One of

the Twitter accounts which Defendant has attributed to Ms. de Lench (@danconner76) was

deactivated on or about February 7, 2019. Id., ¶4. As a result, unless Plaintiff is afforded the

opportunity to conduct limited discovery from Twitter before the Rule 26(f) conference, she

will suffer irreparable harm by being deprived of the information about the burner accounts she

needs to affirmatively establish that they are not her accounts, as Defendant has asserted. Id.,

¶5.

        Such limited, tailored discovery will not pose any burden on Defendant, and is not

substantially premature, as Plaintiff anticipates that the Rule 26(f) conference will be scheduled

in the very near future.




                                                3
     Case
      Case1:18-cv-12549-LTS
           1:18-cv-12549-LTS Document
                              Document11-1
                                       15 Filed
                                           Filed03/04/19
                                                 03/04/19 Page
                                                           Page44ofof55




       WHEREFORE, plaintiff Brooke de Lench, respectfully requests that the Court permit

her to serve a records keeper subpoena on Twitter, Inc. seeking documents regarding twelve

(12) current and recently deactivated accounts.

                                             Respectfully submitted,

                                             BROOKE DE LENCH

                                             By her attorney,

                                               /s/ Lindsey M. Straus /s/
                                             Lindsey M. Straus, Esquire
                                             BBO #554181
                                             Law Office of Lindsey M. Straus
                                             110 Court Way
                                             Brewster, MA 02631
                                             (508) 896-8008
                                             lindseystrausoncape@gmail.com

Dated: March 4, 2019



                    CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)

       Pursuant to Local Rule 7.1(a)(2), I hereby certify that Plaintiff’s counsel has conferred
with counsel of record for the Defendant regarding this motion and attempted in good faith to
resolve or narrow the issue it presents.


                                             /Lindsey M. Straus/
                                             Lindsey M. Straus


                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 4, 2019, I caused the foregoing document to be filed
electronically on CM/ECF, thereby causing electronic notice to be provided to all counsel of
record and paper copies will be sent to those indicated as nonregistered participants.

                                             /Lindsey M. Straus
                                             Lindsey M. Straus



                                                  4
Case
 Case1:18-cv-12549-LTS
      1:18-cv-12549-LTS Document
                         Document11-1
                                  15 Filed
                                      Filed03/04/19
                                            03/04/19 Page
                                                      Page55ofof55




                                  5
